Title: To George Washington from Charles Thomson, 10 July 1781
From: Thomson, Charles
To: Washington, George


                  
                     Sir
                     Secretary’s Office July 10th 1781
                  
                  I have the honor to inform you that the Honble Samuel Huntington having informed the United States in Congress assembled that the State of his health would not permit him to continue longer in the exercise of the duties of President and requested leave to absence, Congress have this day proceeded to the Choice of a president and have elected the Honble Thomas McKean.  I am Sir Your obedient humble Servant
                  
                     Cha. Thomson
                  
               